Case 6:19-cv-00398-ACC-GJK Document 35-1 Filed 11/27/19 Page 1 of 7 PageID 168
Case 6:19-cv-00398-ACC-GJK Document 35-1 Filed 11/27/19 Page 2 of 7 PageID 169
Case 6:19-cv-00398-ACC-GJK Document 35-1 Filed 11/27/19 Page 3 of 7 PageID 170
Case 6:19-cv-00398-ACC-GJK Document 35-1 Filed 11/27/19 Page 4 of 7 PageID 171
Case 6:19-cv-00398-ACC-GJK Document 35-1 Filed 11/27/19 Page 5 of 7 PageID 172
Case 6:19-cv-00398-ACC-GJK Document 35-1 Filed 11/27/19 Page 6 of 7 PageID 173




                              Addendum
Case 6:19-cv-00398-ACC-GJK Document 35-1 Filed 11/27/19 Page 7 of 7 PageID 174
